Appeal by defendant from three judgments of the Supreme Court, Richmond County (Felig, J.), all rendered April 13,1983, convicting him of attempted burglary in the third degree under each of three indictments, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
By pleading guilty defendant has waived his claim that he was not brought to trial within the 180-day statutory limit of the Agreement on Detainers (CPL 580.20 [III] [a]). The rights afforded by the Agreement on Detainers are neither fundamental *252nor constitutionally guaranteed (United States v Lawson, 736 F2d 835; United States v Scheer, 729 F2d 164; United States v Palmer, 574 F2d 164, cert denied 437 US 907) and a violation of the procedural rules contained therein is not a jurisdictional defect which may survive a guilty plea (People v Vidal, 85 AD2d 701). Nor do the circumstances demonstrate a violation of defendant’s constitutional right to a speedy trial (CPL 30.20; People v Taranovich, 37 NY2d 442). Mollen, P. J., Mangano, Gibbons and Bracken, JJ., concur.